11th
Court of Appeal
                                                                  Eastland,
Texas
                                                                        Opinion
 
Michael Loyd Milner
Appellant
Vs.                   Nos. 11-01-00023-CR &
11-01-00024-CR B Appeals from Dallas County
State of Texas
Appellee
 
Appellant has filed in this court motions to
dismiss his appeals.  In his motions,
appellant states that he no longer wishes to Abe on an Appeal.@  Appellant has personally
signed these motions.   TEX.R.APP.P.
42.2(a).
The motions are granted, and the appeals are
dismissed.
 
PER CURIAM
 
January 10, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.